Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino on 2/15/2022.

The application has been amended as follows: 

IN THE CLAIMS

1.  (Currently Amended) A liquid feeding device comprising:
a discharge channel;
a pump part having a plurality of plunger pumps connected in series or in parallel to each other and discharging a mobile phase to the discharge channel, wherein at least one of the plurality of plunger pumps is a closing pump in which communication with the discharge channel is shut off during a non-discharge time during which the closing 
a feeding pressure sensor detecting a feeding pressure which is a pressure in the discharge channel;
a precompression process execution part configured to, based on at least an output of the feeding pressure sensor, execute a precompression process for causing the closing pump during the non-discharge time after completing a suction process for sucking a liquid into [[the]] a pump chamber of the closing pump to perform a discharge operation so that a pressure in the pump chamber of the closing pump is substantially equal to the feeding pressure;
a discharge speed calculation part configured to calculate a discharge speed v of the plurality of plunger pumps to obtain a flow rate LPRE of the mobile phase discharged to the discharge channel from the pump part such that a converted value of a flow rate LATM of the mobile phase under an atmospheric pressure SET based on a volume V of the mobile phase in the pump chamber of the closing pump immediately before the precompression process is started, and a volume ΔV, reduced due to the precompression process, of the mobile phase in the pump chamber of the closing pump; and
a discharge operation controller configured to control a discharge speed of the plurality of plunger pumps during a discharge process to be the discharge speed v obtained by the discharge speed calculation part.

plurality of plunger pumps using the read feeding pressure P and the latest compressibility β of the mobile phase.

5.  (Currently Amended) The liquid feeding device according to claim 1, further comprising:
an internal volume calculation part configured to control the closing pump to suck the mobile phase having a known compressibility into the pump chamber of the closing pump and then execute the precompression process, and to obtain information regarding an internal volume of the pump chamber using a discharge operation amount of the closing pump, the feeding pressure, and the compressibility of the mobile phase, in the precompression process; and
an internal volume storage part storing information regarding the internal volume of the pump chamber obtained by the internal volume calculation part, wherein
the discharge speed calculation part is configured to use the information regarding the internal volume stored in the internal volume storage part as a volume V of the mobile phase in the pump chamber of the closing pump immediately before the precompression process is started.

Claims 1, 4 and 5 were amended to clarify the claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a precompression process execution part configured to, based on at least an output of a feeding pressure sensor, execute a precompression process for causing a closing pump to perform a discharge operation so that a pressure in a pump chamber of the closing pump is substantially equal to a feeding pressure; and a discharge speed calculation part configured to calculate a discharge speed v of a plurality of plunger pumps to obtain a flow rate LPRE of a mobile phase discharged to a discharge channel from a pump part such that a converted value of a flow rate LATM of the mobile phase under an atmospheric pressure becomes a set flow rate LSET based on a volume V of the mobile phase in the pump chamber of the closing pump immediately before the precompression process is started, and a volume ΔV, reduced due to the precompression process, of the mobile phase in the pump chamber of the closing pump, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853